                                                                                       mmi
                                                                           S/VAHKAH uiv.
                  IN THE UNITED STATES DISTRICT COURT F05L
                        THE SOUTHERN DISTRICT OF GEORGIA                     '^^2?. PM 3:09
                                  SAVANNAH DIVISION
                                                                     CLERK
UNITED STATES OF AMERICA,                                                  SO. DiFfr^F GA7
V.                                                    CASE NOS. CR417-201
                                                                  CV419-254
JOHN YOUNG, JR.,


       Defendant.




                                          ORDER


       Before     the   Court   is    Defendant's     Motion   for     Certificate      of


Appealability ("COA"). {Doc. 42.) Defendant seeks to appeal this

Court's order denying his 28 U.S.C. § 2255 petition. (Id. at 1.)

Pursuant to 28 U.S.C. § 2253(c), an appeal may not be taken in

this    matter      unless      the       court    first    issues     a     COA.     This


certificate may issue only if Defendant has made a substantial

showing      of   the    denial      of    a    constitutional   right.       Slack     v.

McDaniel, 529 U.S. 473, 484 (2000). Defendant appears to contend

that Rehaif v. United States, 139 S. Ct. 2191, 204 L. Ed. 2d 594

(2019), is a ^^new fact" and that this Court, therefore, erred in

denying his § 2255 petition.

       The   Court      has   carefully        considered   Defendant's       case     and

finds that he       cannot meet the            above standard.   The    United      States


Court for Appeals for the Eleventh Circuit has found that Rehaif

did not announce a new rule of constitutional law and that, even

if it had, the decision has not been made retroactive to cases
